Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville, Texas 78102

July 6,    2015

                                                      RECEIVED IN
Texas Court of Criminal Appeals                 COURT OF CRIMINAL APPEALS
P.o. BOX 12308, Capitol Station
Austin, Texas 78711                                    JUL 13 2il15
RE: CASE NO.lO, 978-38
    Tr.Ct. No. 679887-T
                        (Requesting status of
                                                         1
                                                pen~iJ,HJ A:.~R~*Ld,~~fripn)
                                                    ~u~~~~~--·~ih



Dear Clerk:
        On or about May 13, 2015, I filed. an application for
writ of habeas corpus with the 185th district court in Harris
County. This Court received and presented the application on
May 28; 2015 as indicated on the white-card in which I received.
        Please inform me of the status of this application in
the above-referenced case number as soon as possible.
        Thank you for your kind assistance.

                                           Sincerely,

                                        ~~ Lexter Koss1e
cc: Fi1e                                   Pro se Applicant